Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 8, 1975, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence in accordance with section 70.06 (subd 3, par [cj; subd 4) of the Penal Law. Judgment affirmed. Appellant’s claim that the statute violates his right to equal protection of the law in that it treats second felony offenders more harshly than it does first-time felons is without merit. The constitutionality of second offender provisions has long been established (see People v Wilson, 13 NY2d 277, app dsmd 377 US 925; People v Gowasky, 244 NY 451). Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.